Citation Nr: 1210986	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  07-21 078	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for residuals of a right ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran served on active duty from July 1974 to November 1974 and had an additional one year, 11 months, and 26 days of prior active service.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a June 2006 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

In November 2010, the Board denied service connection for the Veteran's right ankle disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 order, the Court granted a Joint Motion for Remand to vacate the Board's denial of the right ankle claim.  Pursuant to the actions requested in the Joint Motion, the issue was remanded to the Board for development and readjudication consistent with the directives contained therein.  

The case was then remanded by the Board in October 2011 for additional development and adjudicative action.  It has now been returned to the Board for further appellate consideration.  


FINDING OF FACT

A right ankle disability, was not present in service; arthritis did not manifest within one year of the Veteran's discharge from service; and there is no competent and credible medical evidence relating any current right ankle disability to an established event, injury, or disease during service.



CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in March 2006, the RO informed the Veteran of its duty to assist him in substantiating his claim under the VCAA, and the effect of this duty upon his claim.  The Board observes that the Veteran has not been provided notice of how disability ratings and effective dates are determined.  Dingess supra.  However, because the service connection claim in question is being denied, such matters are moot.  Moreover, the Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the claim adjudicated herein.  His in-service and pertinent post-service treatment reports are of record.  The RO also obtained a VA examination in May 2006 and an addendum opinion in November 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are more than adequate, as they reflect a full review of all medical evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  

In this case, the Veteran, through his representative, has challenged the adequacy of the November 2011 addendum.  However, the Board finds that the examination is indeed adequate. The November 2011 examiner properly addressed: 1) the Veteran's contentions as to an inservice injury, 2) the relevant history, and 3) the issues raised by the record.  There was substantial compliance with the July 2011 Joint Motion and the Board's October 2011 Remand.  (The detailed findings of the examination will be discussed, below.) Given the thoroughness of the report, and the consistency with other evidence of record, the Board finds that the November 2011 addendum report is sufficient for purposes of deciding the claim.  38 C.F.R. § 4.2 (2011); See Abernathy v. Principi, 3 Vet.App. 461, 464 (1992) (citing Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate). 

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his right shoulder claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

The Veteran is seeking service connection for a right ankle disability that he maintains is the result of an in-service injury.  He claims that while in service he severely twisted his right ankle during field exercises.  He further claims that since service discharge in 1974, he has regularly experienced recurrent ankle sprains and ultimately had to have right ankle surgery in 1978.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection for certain specified chronic diseases, such as arthritis, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service treatment records are entirely negative for any specific right ankle complaints during service, and none are documented.  In addition, there was no reference to a right ankle disability at the time of his 1974 separation physical.  Instead, a clinical evaluation of his lower extremities was normal.  The only abnormality noted was the Veteran's pre-service right shoulder injury.  Given the opportunity to identify any history or symptoms associated with an in-service injury, the Veteran did not report any pertinent complaints.  Instead he reported that he was in good health with no foot or ankle trouble. 

However, the lack of evidence of in-service incurrence is not the only shortcoming in this claim.  The first post-service evidence of right ankle complaints is a private X-ray report from February 1976.  The X-ray findings showed a small bony fragment projecting just below the medial malleolus region that was not previously noted on previous ankle films from 1969.  The fragment had somewhat of a rounded shape, but there did not appear to be any definite associated soft tissue swelling, which suggested a small avulsion fracture had occurred sometime in the interim since 1969, but was not acute.  This record does not, in any way, suggest that any right ankle symptomatology originated during military service and the physician did not specifically relate it to service.

Also of record is an August 1978 private treatment record which shows the Veteran sprained his ankle when he stepped on a cracked concrete floor.  He reported that his ankle has sprained easily since he injured it in-service, at which time he was "just walking."  X-rays at that time revealed findings consistent with calcifications.  The August 1978 private treatment record does not give an opinion as to whether the Veteran's ankle problems were etiologically related to the claimed in-service incident.  

The next private treatment record is from September 14, 1978 when the Veteran slipped at work and twisted his ankle.  He was diagnosed with chronic lateral instability and given a short leg cast for his right ankle.  A private treatment report dated several days later shows the Veteran gave a history of lateral instability of the ankle, dating back several years earlier when he was in service.  It was noted he had sustained several sprains resulting in severe swelling, but never sought medical attention until recently.  The Veteran underwent surgery (modified Elmsley reconstruction of the lateral ligaments of the right ankle).  He had minimal problems post-operatively.  

In this case, the bone fragment and calcifications did not occur until almost 2 years after the Veteran's separation from service in 1974, it is impossible to grant service connection on the basis of the manifestation of a chronic disability within one year after separation from service (assuming that these findings represent arthritis).  38 C.F.R. §§ 3.307 and 3.309.  Also as these right ankle findings were not "noted" or observed during service as evidenced by the STRs and as there is otherwise no other evidence of a right ankle symptomatology during service, the principles of continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage supra.  Furthermore, there is no medical evidence linking the Veteran's right ankle disability to his military service.  See Hickson, supra.  

The Veteran was provided a VA examination in May 2006 to determine the etiology of his right ankle condition.  He reported that he sprained his right ankle on maneuvers and was treated with an Ace wrap, crutches, and light duty.  He has had recurrent sprains since that time and later injured himself at work, which resulted in surgery to correct his ankle instability.  The VA examiner noted that the Veteran's service treatment records were silent as to any complaints, diagnoses, or treatment of a right ankle injury.  X-ray studies reflected degenerative changes of the ankle mortise, and likely postoperative changes of the fibula.  The diagnosis was residuals of a right ankle injury with a history of right ankle sprains.  The examiner concluded that it was less likely than not that the Veteran's right ankle injury residuals were caused by an in-service event.  

Pursuant to an October 2011 Board remand, the RO obtained an addendum to the May 2006 VA examination.  At that time the examiner reviewed the claims file in its entirety, including service treatment records, the private treatment records dated from 1976 to 1978, and the May 2006 VA examination report.  The examiner then concluded that the Veteran's right ankle condition was not caused by or the result of military service.  He explained that there was no medical evidence in the service treatment records of the Veteran ever being evaluated for a right ankle condition while on active duty.  He also noted that the separation examination in November 1974 did not have any complaints concerning the right ankle and physical examination for the lower extremity and feet were normal.  He then referred to the February 1976 X-ray report that showed a possible avulsion fracture that was not apparent on a 1969 X-ray, but noted there were no medical records indicating the circumstances as to why this X-ray was taken, particularly since there was no soft tissue swelling.  

The examiner noted that if one were to speculate that the Veteran did have an ankle sprain while on active duty, it must have been minor since he was treated with just an Ace wrap and able to return to full active duty.  He explained that an ankle injury serious enough to result in instability would have required more aggressive therapy and most likely would have been symptomatic at the time of military discharge.  The examiner could only speculate as to what occurred between military discharge and the ankle X-rays performed in February 1976.  

This VA opinion is highly probative in that it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's self-reported history, the relevant history as contained in medical records from service onward, and discussed the Veteran's symptoms in the context of that history.  As a result, the examiner was able to fully address the salient question as to the origin of the Veteran's current right ankle disability and its relationship to his military service.  The Veteran has presented no competent medical evidence to the contrary.

Consequently, the Board is unable to attribute the post-service development of the Veteran's right ankle disability to his military service.  In this case, the evidence of record does not provide any medical basis for holding that the claimed right ankle disability was incurred in service.  

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his written statements.  His primary assertion is that his current right ankle disability is related to what he describes as a "severe" twisting injury during service.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed disabilities are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

In other words, while the Veteran is competent to attest to an acute injury with resulting right ankle pain, his opinion that his current right ankle disability was caused by such injury, is outweighed by the more thoroughly explained and the detailed opinions from the 2006 and 2011 VA physicians on this etiological question.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  The Veteran has also not offered any competent medical evidence to refute the unfavorable VA opinions, so they are uncontroverted.  It is notable that the 2011 VA examiner indicated that even if an inservice injury were to be conceded, the current disability was not related to service.  It was concluded that any inservice injury was not productive of chronic disability based on findings including a normal separation examination.

Accordingly, the preponderance of the evidence is against the claim for service connection for a right ankle disability, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  

ORDER

Service connection for a right ankle disability is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


